DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
Responsive to the amendment filed 16 December 2021, claims 62, 83 and 85 are amended.  Claims 62-64, 69-83 and 85 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 16 December 2021, new grounds of rejection are presented, corresponding to the changes in the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 62 has been amended to include the feature of “the formed portions collectively including one or more struts having a length and a substantially uniform cross-section across the length,
Wherein the strut extends in an oblique direction with respect to the substrate.”  
Applicant argues in the Remarks at p. 6 that this amendment means that “the strut”  is not a limitation of the irregular unit cells applied, but merely of the formed portions from the unit cells would have had this structure.  This limitation now claimed is not found in the specification.  Throughout the specification applicant invokes the “strut” as a part of the unit cell.  
If “the strut” as claimed is a result of the creation of irregular unit cells, then it is unclear how “the geometries of the predetermined irregular unit cells vary” as is required later in the claim, and this feature was not described in the specification.  If the unit cells are indeed random, but reliably generate the same exact structure every time (of ”the strut”), then this feature is also not described.  
Claim 83 includes a very similar limitation and is also not described.  

Claim 62 requires that the unit cells are irregular, but also that the geometries of the predetermined irregular unit cells vary.  Claims 83 and 85 require similar limitations.  This feature is not described.  In the specification, when the vertices are perturbed ([0099]), this is stated as being done to a REGULAR unit cell to generate a structure.  Now apparently applicant claims that this was done starting with the irregular unit cells instead so as to generate irregular unit cells which vary relative to each other.  This feature was not described.  

Each of claims 63-64, 69-82 depends from independent claims 62, 83, or 85, respectively, and are therefore also indefinite.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62 and 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 62 and 83 each recites the limitation "the strut extends in an oblique direction."  There is insufficient antecedent basis for this limitation in the claim.  Prior to this, one or more struts are invoked as being a part of the portions formed.  It is unclear from the claim whether this limitation would apply to only one of the at least one struts or to all.  

Response to Arguments
16 December 2021 have been fully considered but they are not persuasive.
Applicant argues that what is now claimed is supported by the specification.  Applicant argues that the irregular unit cells would vary from each other based on the vertices changing (for example in paragraph [0099] of the specification.  The examiner disagrees for reasons stated above.  Specifically the claims appear to mix different embodiments that were not disclosed as being used together.  Paragraph [0099] invokes that the process is for REGULAR unit cells and never discloses that this was done to irregular ones. 
Applicant argues that it is not the unit cells of claims 62 and 83 which possess the “strut extending in an oblique direction,” but the structure as a whole.  This argument is not persuasive because the specification describes clearly that the strut is a part of the unit cell, not something that was created as a result of following the process.  The claims are not described.  
Applicant argues that O’Neill does not disclose what is now claimed.  No art rejection is made at this time.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734